FILED
                             NOT FOR PUBLICATION                            APR 13 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARTHA QUINTANA-BONILLA,                         No. 09-72098

               Petitioner,                       Agency No. A097-351-508

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Martha Quintana-Bonilla, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen proceedings due to ineffective assistance of counsel. We have jurisdiction

under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen, and review de novo claims of due process violations. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Quintana-Bonilla’s motion

to reopen where she failed to establish prejudice resulting from her former

counsel’s representation. See id. at 793-94 (prejudice results when counsel’s

performance “was so inadequate that it may have affected the outcome of the

proceedings”) (internal quotation marks and citation omitted).

      PETITION FOR REVIEW DENIED.




                                         2                                      09-72098